Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of April 26,
2007 by and between Primus Telecommunications Group, Incorporated (“Company”)
and K. Paul Singh (“Executive”).

WHEREAS, Executive desires to serve as the Chairman and Chief Executive Officer
of the Company and in exchange for the protection and other consideration set
forth in this Agreement, is willing to give the Company, under certain
circumstances, his covenant not to compete, and the Company desires to so employ
Executive.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

ARTICLE I

Definitions

 

1.1 Definitions. As used herein, the following terms shall have the following
meanings.

 

(a) “Board” means the board of directors of the Company.

 

(b) “Cause” means engaging by Executive in intentional fraud or material
intentional breach of Company’s ethics guidelines, as may be established by the
Company from time to time.

 

(c) “Change of Control” means (a) a sale of more than 50% of the outstanding
capital stock of the Company in a single or related series of transactions,
(b) the merger or consolidation of the Company with or into any other
corporation or entity, other than a wholly-owned subsidiary of the Company,
where the Company is not the surviving entity, or (c) a sale of all or
substantially all of the assets of the Company to an unrelated entity.

 

(d) “Confidential Information” as used in Sections 2.5, 2.6 and 2.7 of this
Agreement, shall mean all technical and business information of the Company, or
which is learned or acquired by the Company from others with whom the Company
has a business relationship in which, and as a result of which, similar
information is revealed to the Company, whether patentable or not, which is of a
confidential, trade secret and/or proprietary character and which is either
developed by Executive (alone or with others) or to which Executive shall have
had access during his employment. Confidential Information shall include (among
other things) all confidential data, designs, plans, notes, memoranda, work
sheets, formulas, processes, and Customer and supplier lists.

 

(e) “Customer” means any Person or entity to whom the Company has sold any
products or services (i) in the case of on-going employment, during the
twenty-four (24) calendar months immediately preceding any dispute under
Section 2.6 of this Agreement, and, (ii) in the case of the employment having
ended, the twenty-four (24) calendar months preceding Executive’s termination of
employment.

 

(f) “Disability” means a disability of the Executive as determined in accordance
with the disability insurance policy described in Section 2.3(b) hereof, as
maintained from time to time, which entitles the Executive or his beneficiary,
as applicable, to payment on account of disability under such policy.

 

(g) “Good Reason” when used with reference to a voluntary termination by the
Executive from his employment with Company, shall mean (i) a reduction in the
Executive’s base salary as in effect on the date hereof, or as the same may be
increased from time to time, during the Employment Period; or (ii) a material
reduction in Executive’s status, position, responsibilities or duties during the
Employment Period. If the Executive voluntarily terminates his employment for
Good Reason, the Executive shall notify the Company in writing if he believes
the termination is for Good Reason. Executive shall set forth in reasonable
detail why Executive believes Good Reason exists.

 

(h) “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.



--------------------------------------------------------------------------------

(i) “Potential Customer” shall mean any Person or entity who, during the
applicable twenty-four (24) month period described above in Section 1.1(e) of
this Agreement, has (i) been involved in discussions or negotiations with the
Company for products sold by the Company; (ii) initiated contact with the
Company in order to obtain information regarding products sold by the Company;
(iii) been the subject of repeated personal contacts by Executive and/or any
other Company employee for purposes of soliciting business for the Company; or
(iv) been the subject of the Company’s efforts to gather, learn or evaluate
information which may help the Company obtain any future order from such Person
or entity.

ARTICLE II

Employment

 

2.1 Employment. Company agrees to employ Executive and Executive hereby accepts
such employment with the Company, upon the terms and conditions set forth in
this Agreement, for the period beginning on April 26, 2007 (“Start Date”) and
ending as provided in Section 2.4 of this Agreement (the “Employment Period”).

 

2.2 Position and Duties.

 

(a) Commencing on the Start Date and continuing during the Employment Period,
Executive shall serve as Chairman and Chief Executive Officer of the Company. As
Chairman and Chief Executive Officer, Executive, subject to the control of the
Board, shall have general supervision and control over the business, property
and affairs of the Company and perform such duties as may be assigned to him by
the Board.

 

(b) Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company. The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner. In the
performance of his duties hereunder, Executive shall at all times report and be
subject to the lawful direction of the Board and perform his duties hereunder
subject to and in accordance with the resolutions or any other determinations of
the Board and the certificate of incorporation and by-laws of the Company and
applicable law. During the Employment Period, Executive shall not become an
employee or provide consulting or advisory services for the financial or
non-financial benefit of any Person or entity other than the Company.

 

2.3 Base Salary, Bonus and Benefits.

 

(a) Subject to the terms of this Agreement, in consideration of Executive’s
agreements contained herein, for the period beginning on the Start Date,
Executive’s base salary shall be $700,000.00 per annum (“Base Salary”), which
shall be payable in accordance with the Company’s regular payroll cycle during
the year and shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and social
security taxes. Executive shall be entitled to the opportunity to earn annual
performance bonuses (with a target cash bonus of up to $800,000.00) in
accordance with the Board-approved bonus program and annual performance targets.
Executive shall be entitled, during the Employment Period, to participate in all
retirement, disability, pension, savings, health, medical, dental, insurance and
other fringe benefits or plans of the Company, if any, generally available to
employees.

 

(b) During the Employment Period, the Company will reimburse the Executive for
up to Ten Thousand Dollars ($10,000) in out-of-pocket medical expenses and
financial planning services per year. In addition, during the Employment Period,
the Company shall pay the premiums on a disability insurance policy to pay
two-thirds of the Executive’s Base Salary in the event of disability, subject to
all terms and conditions of the policy, such policy to be obtained by Executive
for his benefit or the benefit of such other beneficiary as he shall name
therein.

 

(c) During the Employment Period, the Executive will participate in any
long-term executive incentive compensation plan at a level consistent with his
position and industry practice (including any stock option, restricted stock and
stock bonus plans) approved by the Board for senior management of the Company.

 

2.4 Term.

 

(a) General Term. This Agreement shall commence on April 26, 2007 and shall
continue from year to year thereafter, unless terminated by either party by
written notice of termination given to the other party at least six months in
advance of such termination or unless otherwise sooner terminated hereunder.

 

(b)

Termination for Cause or Voluntary Termination. If the Executive is terminated
by the Company for Cause or if the Executive voluntarily terminates his
employment in any manner (other than for Good Reason) prior to the end of the
Employment Period, the Executive shall be entitled only to his Base Salary
through the date of termination, but shall



--------------------------------------------------------------------------------

 

not be entitled to any further Base Salary or any applicable bonus or benefits
for that year or any future year, except as may be provided in an applicable
benefit plan or program, or to any severance compensation of any kind, nature or
amount.

 

(c) Termination Without Cause or for Good Reason.

 

  (i) Before a Change of Control. If the Executive is involuntarily terminated
by the Company prior to the end of the Employment Period without Cause (other
than on account of death or Disability) before a Change in Control, or if the
Executive is determined to have terminated for Good Reason prior to the end of
the Employment Period before a Change in Control, the Executive shall be
entitled to (A) all previously earned and accrued but unpaid Base Salary up to
the date of such termination and (B) severance pay equal to Base Salary plus the
target annual performance bonus in the year of termination, as described in
Section 2.3, divided by 12, multiplied by two times years of service (not to
exceed a total of two years of severance pay) (“Severance Period”), plus
(C) continued participation in the welfare benefit plans of the Company during
the Severance Period that the Executive participated in prior to his
termination, to the extent permitted by applicable law. Subject to Section 3.15,
such severance payments (other than continued participation in welfare benefit
plans) will be made in a lump sum on the date of the Executive’s termination of
employment. All payments shall be subject to deductions for customary
withholdings, including, without limitation, federal and state withholding taxes
and social security taxes. Notwithstanding the foregoing, in the event that
continued participation in welfare benefit plans of the Company during the
Severance Period would subject the Executive to adverse tax consequences under
Section 409A of the Internal Revenue Code of 1986, as amended, the Company shall
pay to Executive its portion of any premium under such plans during such period
in a cash lump sum, less applicable withholding, on the date of the Executive’s
termination of employment, and the Executive may then elect to continue
participation in Company welfare benefit plans during the Severance Period, to
the extent permitted by law, by paying the entire premium due under such plans,
including both the employee and employer portions of such premium.

 

  (ii) Within Twenty-Four Months After Change of Control. If the Executive is
involuntarily terminated by the Company without Cause (other than on account of
death or Disability) prior to the end of the Employment Period within
twenty-four months after a Change of Control, or if the Executive is determined
to have terminated for Good Reason prior to the end of the Employment Period
within twenty-four months after a Change of Control, the Executive shall be
entitled to all previously earned and accrued but unpaid Base Salary up to the
date of such termination and severance pay equal to two times Base Salary and
target annual performance bonus for the year of termination (as though such
target had been achieved), and all outstanding stock options, and other equity
grants, as applicable, granted to the Executive shall become 100% vested and
shall be exercisable in accordance with their terms. Subject to Section 3.15,
such severance payments will be made in a lump sum on the date of the
Executive’s termination of employment, provided, however, that stock options and
other equity grants, as applicable, shall be exercisable and otherwise payable
in accordance with their terms. All payments shall be subject to deductions for
customary withholdings, including, without limitation, federal and state
withholding taxes and social security taxes.

 

(d) Limitation on Certain Additional Payments Contingent on a Change in
Ownership or Effective Control. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by Company to or for the benefit of Executive (“Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (“Code”), then the Payments due under this Agreement shall
be decreased to the greatest amount that could be paid to Executive such that
receipt of Payments would not give rise to any such excise tax.

 

(e) Severance Forfeiture. Executive agrees that the Executive shall be entitled
to the severance pay as set forth in this Agreement only if the Executive has
not materially breached as of the date of termination any provisions of this
Agreement and does not materially breach such provisions at any time during the
period for which such payments are to be made. The Company’s obligation to make
such payments will terminate upon the occurrence of any such material breach
during the severance period.

 

(f) No Additional Severance. Executive hereby agrees that no severance
compensation of any kind, nature or amount shall be payable to Executive, except
as expressly set forth in this Section 2.4, and Executive hereby irrevocably
waives any claim for any other severance compensation.



--------------------------------------------------------------------------------

(g) Death or Disability. The Company’s obligation under this Agreement
terminates on the last day of the month in which the Executive’s death occurs or
on the date as of which Executive first becomes entitled to receive disability
benefits under the Company’s long-term disability plan. The Company shall pay to
Executive or the Executive’s estate all previously earned and accrued but unpaid
Base Salary and bonuses up to such date in a lump sum payment. Thereafter, the
Executive or his estate shall not be entitled to any further Base Salary, bonus
or benefits for that year or any subsequent year, except as may be provided in
an applicable benefit plan or program.

 

(h) Stock Options. Upon Executive’s voluntary termination of employment or
termination by the Company without Cause, the Executive may exercise any options
granted to him within ninety (90) days following his termination of employment,
and any stock options granted to him shall so provide. Notwithstanding the
foregoing, any stock options which were granted to the Executive prior to the
date of this Agreement shall not be exercisable beyond the latest date permitted
under Section 409A of the Internal Revenue Code of 1986, as amended, without
causing adverse tax consequences thereunder and without any such extension being
deemed to be the granting of a new stock right.

 

2.5 Confidential Information.

 

(a) Executive recognizes that the Company is engaged in the business of
research, development, and sale of telecommunications services in several
countries throughout the world (the “Company’s Business”), which business
requires for its successful operation the fullest security of its Confidential
Information of which Executive will acquire knowledge during the course of his
employment.

 

(b) Executive shall use his best efforts and diligence both during and after his
employment with the Company, regardless of how, when or why Executive’s
employment ends, to protect the confidential, trade secret and/or proprietary
character of all Confidential Information. Executive shall not, directly or
indirectly, use (for himself or another) or disclose any Confidential
Information, for so long as it shall remain proprietary or protectible as
confidential or trade secret information, except as may be necessary for the
performance of Executive’s duties for the Company.

 

(c) Executive shall promptly deliver to the Company, at the termination of the
Employment Period or at any other time at the Company’s request, without
retaining any copies, all documents, information and other material in
Executive’s possession or control containing, reflecting and/or relating,
directly or indirectly, to any Confidential Information.

 

(d) Executive’s obligations under this Section 2.5 shall also extend to the
confidential, trade secret and proprietary information learned or acquired by
Executive during his employment from others with whom the Company has a business
relationship.

 

(e) Executive’s material and intentional breach of Section 2.5 of this Agreement
shall relieve Company of its obligations (if any) to pay any further severance
benefits under this Agreement.

 

2.6 Competitive Activity.

 

(a) Executive shall not, directly or indirectly (whether as owner, partner,
consultant, employee or otherwise), at any time during his employment with the
Company and for a period of one (1) year following his employment with the
Company, regardless of how, when or why Executive’s employment terminates,
(i) engage in or invest in any non-public business that is engaged in any work
or activity that involves a product, process, service or development which is
then competitive with and the same as or similar to a product, process, service
or development on which Executive worked or with respect to which Executive had
access to Confidential Information while with the Company, or (ii) otherwise
compete against the Company’s Business, unless the executive informs the Company
of his actions in writing and the Company consents, which consent shall not be
unreasonably withheld.

 

(b) Following expiration of the one-year period in Section 2.6(a) of this
Agreement, Executive shall continue to be obligated under Section 2.5 of this
Agreement not to use or to disclose Confidential Information so long as it shall
remain proprietary or protectible as confidential or trade secret information.

 

(c) Following termination of Executive’s employment with the Company for any
reason, Executive agrees to advise the Company of his new employer, work
location and job responsibilities within three (3) days after accepting new
employment if such new employment commences within one (1) year following
Executive’s termination of employment with the Company. Executive further agrees
to keep the Company so advised of any change in his employment for one (1) year
following the termination of his employment with the Company.



--------------------------------------------------------------------------------

(d) Executive understands that the intention of Sections 2.5 and 2.6 of this
Agreement is not to prevent the Executive from earning a livelihood and
Executive agrees nothing in this Agreement would prevent Executive from earning
a livelihood utilizing his general purchasing, sales, professional or technical
skills in any of the businesses or facilities of companies which are not
directly or indirectly in competition with the Company.

 

(e) Executive agrees that during his employment with the Company and for a
period of one (1) year following Executive’s termination of employment,
regardless of how, when or why employment ceased, Executive shall not in any
manner or in any capacity, directly or indirectly, for himself or any other
Person or entity, actually or attempt to: (i) solicit any Customer or Potential
Customer of the Company for the purpose of selling any products competitive with
products sold by the Company, or otherwise interfere with or take away any
Customer or Potential Customer of the Company or the business of any such
Customer or Potential Customer; or (ii) interfere with the Company’s
relationship with any Customer or supplier of the Company.

 

(f) During Executive’s employment with the Company and for a period of one
(1) year following Executive’s termination of employment, regardless of how, why
or when employment ceased, Executive shall not, directly or indirectly, solicit
for employment, hire or offer employment to, or otherwise aid or assist (by
disclosing information about employees or otherwise) any other person or entity
other than the Company in soliciting for employment, hiring or offering
employment to, any employee of the Company.

 

(g) Executive’s breach of Section 2.6 of this Agreement shall relieve Company of
its obligations (if any) to pay any further severance benefits under this
Agreement.

 

2.7 Ideas, Inventions and Discoveries.

 

(a) Executive shall promptly disclose to the Company any ideas, inventions or
discoveries, whether or not patentable, which Executive may conceive or make
(alone or with others) during the Employment Period, whether or not during
working hours, and which, directly or indirectly (i) relate to matters within
the scope of Executive’s duties or field of responsibility during Executive’s
employment with the Company; or (ii) are based on Executive’s knowledge of the
actual or anticipated business or interest of the Company; or (iii) are aided by
the use of time, materials, facilities or information of the Company.

 

(b) Executive hereby assigns to the Company or its designee, without further
compensation, all of the right, title and interest in all such ideas, inventions
or discoveries in all countries of the world except for patents currently held
by Executive developed outside of employment with the Company.

 

(c) Without further compensation but at the Company’s expense, Executive shall
give all testimony and execute all patent applications, rights of priority,
assignments and other documents and in general do all lawful things requested of
Executive by the Company to enable the Company to obtain, maintain and enforce
protection of such ideas, inventions and discoveries for and in the name of the
Company or its designee, as the case may be, in all countries of the world.

 

(d) Executive’s breach of Section 2.7 of this Agreement shall relieve Company of
its obligations (if any) to pay any further severance benefits under this
Agreement.

ARTICLE III

Miscellaneous

 

3.1 Executive's Representations. Executive hereby represents and warrants to the
Company that (i) Executive’s execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he fully understands the terms
and conditions contained herein.



--------------------------------------------------------------------------------

3.2 Survival. Sections 2.5, 2.6 and 2.7 and Sections 3.3 through 3.12 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

3.3 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, sent by
electronic mail, mailed by certified or registered mail, return receipt
requested and postage prepaid, or sent via a nationally recognized overnight
courier, or sent via facsimile to the recipient. Such notices, demands and other
communications will be sent to the address indicated below:

To the Company:

John F. DePodesta

Executive Vice President

Primus Telecommunications Group, Incorporated

7901 Jones Branch Road, 9th Floor

McLean, Virginia 22102

e-mail: jdepodesta@primustel.com

To Executive:

K. Paul Singh

9888 Windy Hollow Road

Great Falls, Virginia 22066

e-mail: bypass2001@aol.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

3.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, (a) the
parties agree that such provision(s) will be enforced to the maximum extent
permissible under the applicable law, and (b) any invalidity, illegality or
unenforceability of a particular provision will not affect any other provision
of this Agreement.

 

3.5 Successors and Assigns. Except as otherwise provided herein, all covenants
and agreements contained in this Agreement shall bind and inure to the benefit
of and be enforceable by the Company, and their respective successors and
assigns. This Agreement is personal to Executive and except as otherwise
specifically provided herein, this Agreement, including the obligations and
benefits hereunder, may not be assigned to any party by Executive.

 

3.6 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

3.7 Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

3.8 Waiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of such right, power or privilege or of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged therewith, and, in the case
of Company, by its duly authorized officer.

 

3.9 Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter including, but not
limited to, any prior employment and severance agreements.

 

3.10 Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and by a duly authorized officer of the Company.

 

3.11

Governing Law. This Agreement shall be signed by the parties in McLean,
Virginia. All questions concerning the construction, validity and interpretation
of this Agreement will be governed by and construed in accordance with the



--------------------------------------------------------------------------------

 

domestic law of the Commonwealth of Virginia, without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Virginia or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Virginia. Any litigation
relating to or arising out of this Agreement shall be filed and litigated
exclusively in the Commonwealth of Virginia.

 

3.12 Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys' fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement, including, without
limitation, Sections 2.5, 2.6 and 2.7 hereof, and that any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

3.13 Exit Interview. To ensure a clear understanding of this Agreement,
Executive agrees, at the time of termination of Employee's employment, to engage
in a one-hour exit interview with the Company at a time and a local place
designated by the Company and at the Company's expense. Executive understands
and agrees that during said exit interview, Executive may be required to confirm
that he will comply with his on-going obligations under this Agreement. The
Company may elect, at its option, to conduct the exit interview by telephone.

 

3.14 Future Employment. Executive shall disclose the existence of this Agreement
to any new employer or potential new employer which offers products or services
that may compete with the Company’s Business if such new employment commences
within one (1) year following Executive’s termination of employment with the
Company. Executive consents to the Company informing any subsequent employer of
Executive, or any entity which the Company in good faith believes is, or is
likely to be, considering employing Executive, of the existence and terms of
this Agreement if such subsequent employment commences (or is expected to
commence) within one (1) year following the Executive’s termination of
employment with the Company.

 

3.15 Time of Payment. Notwithstanding anything herein to the contrary, in the
event that the Executive is determined to be a specified employee in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued thereunder for purposes of any severance
pay payment under this Agreement, such severance payments shall be made or
begin, as applicable, on the first payroll date which is more than six months
following the date of separation from service, to the extent required to avoid
the adverse tax consequences to the Executive under Section 409A of the Internal
Revenue Code of 1986, as amended.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
this 26th day of April, 2007.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By:  

 

Name:   David E. Hershberg Title:   Chairman, Compensation Committee EXECUTIVE
By:  

 

Name:   K. Paul Singh